Case 1:19-md-02875-RBK-JS Document 313 Filed 12/06/19 Page 1 of 1 PageID: 4818



                                                            [Doc. No. 308]
                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICANAGE


 IN RE: VALSARTAN N-                        MASTER DOCKET NUMBER
 NITROSODIMETHYLAMINE (NDMA)
 CONTAMINATION PRODUCTS                     Civil No. 19-2875 (RBK/JS)
 LIABILITY LITIGATION
                                            ORDER



                      CASE MANAGEMENT ORDER NO. 18
      The Court having received defense counsel’s December 3, 2019

 letter application [Doc. No. 308); and there being no objection to

 counsel’s request; and good cause existing for the entry of this

 Order,

      IT IS ON THIS 5th day of December, 2019, that Sarah E.

 Johnston, Esquire, Barnes & Thornburg, LLP, is hereby appointed to

 the Defense Executive Committee.

                                    s/ Joel Schneider
                                    JOEL SCHNEIDER
                                    United States Magistrate Judge
